David Stadtmauer , J.
Petitioner Maurice Lee Thompson seeks leave of this court to assume the name of Chief Piankhi Akinbaloye pursuant to sections 60 and 61 of the Civil Rights Law.
Section 63 of the Civil Rights Law provides that before making an order authorizing the petitioner to assume a proposed name, the court must be satisfied "that there is no reasonable objection to the change of name proposed” (also see Matter of Middleton, 60 Misc 2d 1056).
Primarily, the court is charged with examining whether the name sought to be assumed will be a source of or instrumentality for fraud, evasion or interference with the rights of others (see Matter of Douglas, 60 Misc 2d 1057; Matter of Anonymous, 57 Misc 2d 813; Matter of Green, 54 Misc 2d 606; Matter of Wing, 4 Misc 2d 840). The court must also consider whether the proposed name is of such a nature as to confuse or mislead the general public.
In the instant application, petitioner seeks to assume three names. The first in sequence of the proposed names is "Chief’ and it is this name that the court finds objectionable.
Webster’s New International Dictionary ([2 ed] p 464) defines "chief’ as "the head or leader of any body of men” or "the directing head of a political party, government bureau or department * * * Chief [also] implies hereditary or acquired rank as in a tribe or clan or more frequently superiority in civil * * * office or rank.”
This court acknowledges the right of any individual to change his name and that it generally makes no difference that a word constituting a name is also a word for expressing something else (see Matter of Snook, 2 Hilt 566). However, to permit petitioner’s application as proposed would be tantamount to the bestowal of an apparent title of authority. Such indiscretion would tend to confuse those members of the public who might come into contact with the petitioner. While the court is certain that this petitioner’s motives are sincere, other less scrupulous persons should be discouraged from seeking undeserved titles of authority under the guise of seemingly innocent name changes.
Application denied.